Exhibit 10.2

LOGO [g59608g88d03.jpg]

3039 E CORNWALLIS RD

RESEARCH TRIANGLE PARK NC 27709-2195

May 18, 2010

Mr. Mike Harrison

Brocade Communications Systems, Inc.

1745 Technology Drive

San Jose, CA 95110

Subject: Amendment 4 to SOW#8 of the IBM/Brocade Goods Agreement ROC-P-68

This letter (the “Amendment”) serves as Amendment Number 4 to SOW#8, including
all amendments thereto (“SOW#8”) of the Goods Agreement ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows

1. Add Attachment F (including Schedule 1 thereto), Product Unique Attachment
for IBM System x. The purpose of this attachment is to define unique terms and
conditions that apply to sales of Brocade products to the IBM System x only.

2. Amend Section 1.1.1 to read in its entirety as follows:

“1.1.1 Additional Products. In addition to the Products set forth in Section 1.1
above, (a) the Products set forth in Schedule 1 to Attachment E to this SOW#8
are available to Buyer under the terms of this SOW#8, as such terms are modified
in Attachment E for purposes of the Products set forth in Schedule 1 to
Attachment E; and (b) the Products set forth in Schedule 1 to Attachment F to
this SOW#8 are available to Buyer under the terms of this SOW#8, as such terms
are modified in Attachment F for purposes of the Products set forth in Schedule
1 to Attachment F.”

3. Schedule 1 to Attachment E of the SOW#8 is hereby deleted in its entirety and
replaced with Schedule 1 to Attachment E attached hereto.

4. The effective date of this Amendment shall be the date on the top of this
Amendment (the “Effective Date”).

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or the SOW #8.
All other terms and conditions of the Goods Agreement and SOW#8 that are
unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#8 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreement, oral or
written, and all other communications between the parties relating to this
subject.



--------------------------------------------------------------------------------

Accepted and Agreed To:       Accepted and Agreed To: International Business
Machines Corporation       Brocade Communications Systems, Inc. By:  

/s/ Michelle B. Wright    5/18/10

      By:  

/s/ Charles Leeming

Authorized Signature                             Date                          
Authorized Signature                             Date                    

Michelle B. Wright

     

Charles Leeming

Type or Print Name       Type or Print Name

GCM, Storage OEM Procurement

     

VP, OEM Sales

Title & Organization       Title & Organization Address:      

Address:      1745 Technology Drive

       

                     San Jose, CA 95110

        Accepted and Agreed To:         Brocade Communications Switzerland, SarL
        By:  

/s/ Ulrich Plechschmidt    19-May-2010

        Authorized Signature                            
Date                            

Ulrich Plechschmidt

        Type or Print Name        

Vice President EMEA

        Title & Organization

 

IBM Brocade/Confidential



--------------------------------------------------------------------------------

Schedule 1 to Attachment E

[**]

 

[**] Pages 3 - 7 have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

Attachment F

Product Unique Attachment

Special Terms

Buyer may purchase Products listed in Schedule 1 to this Attachment F. The terms
and conditions of this SOW #8, as amended, will apply to such purchases, with
the exception of the following changes. In case of a conflict between the terms
of SOW #8, as amended, and this Attachment F, the terms of this Attachment F
shall prevail for purchases of Products set forth in Schedule 1 to this
Attachment F.

The following changes are made to SOW #8 for purposes of Products set forth in
Schedule 1 to Attachment F.

 

•  

Section 2.1, Pricing: The fourth paragraph is removed. Quarterly rebates do not
apply to purchases by Buyer of Product under Schedule 1 to this Attachment F.

 

•  

Section 2.4, Point of Sale (POS) Reporting: is amended to read in its entirety
as follows “Buyer agrees to work with supplier to identify a process to provide
select Point of Sale (POS) Information to Supplier on an agreed to regular
basis. The select POS information will include at least IBM PN, IBM ship date,
quantity, channel and postal code to the extent that the data is available to
provide to the supplier. The supplier agrees to identify a process to limit
supplier's employee access to the buyer's data.”

 

•  

Section 2.7, Warranty period. For purposes of Product listed in Schedule 1, the
first instance of the text “[**]” is replaced with “[**]”. The second instance
of the text “[**]” remains unchanged.

 

•  

Section 3.1, Configure to Order (CTO): This section is deemed deleted.

 

•  

Section 3.2, Fulfillment Logistics – Section 3.2 shall be amended to read in its
entirety as set forth in Schedule 2 to this Attachment F.

 

•  

Section 4.4, Modified/Cancelled Order: This section deemed deleted.

 

•  

Section 4.6, Resolution of Customer Shipment Conflicts: This section is deemed
deleted.

 

•  

Section 4.8, Shipped and Uninstalled (S&U) Process: This section is deemed
deleted.

 

•  

Section 4.9, Rework Orders: This section is deemed deleted.

 

•  

Section 4.10, HVEC Hub Replenishment: This section is deemed deleted.

 

•  

Section 9.3.1: The definition of “Software Maintenance” in amended to read in
its entirety as follows

“Software Maintenance” refers to the provision to Buyer by Supplier of certain
software updates at no additional charge beyond the Software Maintenance and
Support fees chargeable under Section 9.4.8 during the Software Maintenance
period. Maintenance Releases and Minor Releases are generally included with
Software Maintenance. Major Releases generally are not included with Software
Maintenance.”

 

•  

Section 9.4.6, Product Training: Section 9.4.6 is amended to read in its
entirety as follows:

“One Support Training session for Buyer will be scheduled to be held at the IBM
RTP Training Center per launch. If other training for Buyer on similar products
is being delivered in a similar scheduled timeframe, then that training will be
leveraged to deliver on this requirement. Supplier Education Services can make
available agreed to training materials/content to Buyer via Web-based Training
or PDF. The IBM Commodity Manager responsible for this SOW will coordinate and
request all training covered by this SOW.”

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

•  

Section 9.4.8, Software Maintenance and Support Program: Section 9.4.8 is
amended to read in its entirety as follows:

“Products purchased under Attachment F to this SOW may be subject to an annual
Software Maintenance and Support program. If applicable, annual Software
Maintenance and Support will be listed on the Schedule 1 to Attachment F. Under
the terms of this support program, an initial [**] period of Software
Maintenance and Support commencing from the date of shipment of such unit of
Product is included in the purchase price for each unit of Product. After this
initial t[**]period, each unit of Product shall be eligible for up to [**]
periods of Software Maintenance and Support, unless and until Buyer terminates
the Software Maintenance and Support program for all Products. For purposes of
this Section, “Eligible Products” means the number of Products eligible for
Software Maintenance and Support during the relevant time period. The annual
Software Maintenance and Support program shall be automatically renewed for all
units of Product which remain eligible under the preceding sentence, unless
cancelled by Buyer effective as of the end of a calendar quarter with ninety
(90) days prior written notice to Supplier. If the Maintenance and Support
Program is cancelled by Buyer, Supplier is no longer obligated to provide
Software Maintenance and Support to Buyer. The fees for each year of this annual
Software Maintenance and Support program for a unit of Product shall be listed
as the Annual Software Maintenance and Support Fee per Unit in Schedule 1 to
Attachment F.

“For the convenience of the Buyer, [**] of annual Software Maintenance and
Support shall be billed to Buyer with each unit of Product purchased, [**]

“For purposes of clarification, [**] If Buyer elects not to renew the annual
Software Maintenance and Support program for all Products, any funds remaining
in the [**] which have not been earned by Supplier shall either be refunded to
Buyer or (if the parties mutually agree) may be used as an adjustment to other
amounts due to Supplier. [**] or adjust other amounts due to Supplier based on
mutual agreement between the parties.

In addition, Buyer may, at Buyer’s sole discretion renew Software Maintenance
and Support beyond the [**]period at the Annual Software Maintenance and Support
Fee per Unit in Schedule 1 to Attachment E. Supplier will invoice Buyer for
these subsequent renewals.

Notwithstanding the foregoing, any customer will be entitled to firmware fixes
at no additional charge for a period of 5 years following the Product End of
Life.

“When initiating a technical support request with Supplier, Buyer may provide
only if it is reasonably available to Buyer either the serial number or
worldwide name of the Product. Supplier shall have the right to assign support
obligations to the appropriate local Supplier subsidiary.”

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

•  

Section 10.2 Communications Coordinators: The Executive Sponsors listed in
Section 10.2 are replaced with the following:

For Supplier

 

  Name: [**]

  Address 1745 Technology Drive

     San Jose, CA 95110

  Phone: [**]

  Email [**]

For Buyer:

[**]3039 E.Cornwallis Road

Research Triangle Park, NC 27709

[**]

The Business Coordinator and Technical Coordinator listed in Section 10.2 for
Buyer are replaced with the following:

Business Coordinator:

[**]3039 E.Cornwallis Road

Research Triangle Park, NC 27709

[**]

Technical Coordinator:

[**]3039 E.Cornwallis Road

Research Triangle Park, NC 27709

([**]

 

•  

Attachment C, Initial Business Terms for Ethernet Networking Products: This
attachment is deemed deleted.

 

•  

Attachment D, Sales Assistance and Support: This attachment is deemed deleted.

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

Schedule 1

to

Attachment F

[**]

 

[**] Pages 11 - 12 been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

SCHEDULE 2 to

ATTACHMENT F

FULFILLMENT

 

3.2 Product Hubbing/Consignment

 

  3.2.1 Hub Arrangement. “Hub Product” shall mean any Supplier Product listed in
Schedule 1 to Attachment F. The following terms and conditions will apply to any
Hub Product(s) for which an agreement has been executed between and among
Supplier, Buyer, and/or third party (“Hub Provider”) to allow such Hub Product
to be shipped to and held in a third party’s warehouse (or warehouses)
(“Hub(s)”).

 

     Hubs will be established for IBM’s third party fulfillment partners [**].
The parties reserve the right to discuss the addition of a Hub in other
location(s), subject to the mutual written agreement of the parties.

 

     The parties will mutually agree to any incremental hubbing costs associated
with the hubbing arrangement, such as freight cost to hub destinations and
warehousing fees prior to any performance, by documenting in SOW 8 Attachment F,
Schedule 1 Product Price List and Description the amount of incremental hubbing
costs which Supplier may include in the Product price. The parties agree to
periodically review a breakdown of such hubbing costs to determine if changes in
the logistics will change this cost.

 

  3.2.2 Hub Stocking On a weekly basis Buyer, or Hub Provider, will provide a
13-week rolling forecast to Supplier showing the demand for the Hub Products to
be sent to the Hub(s) and such quantities shall be identified by the specific
geographic locations of the Hubs (“Hub Forecast”). Supplier agrees to ship
quantities of such Product to the Hubs sufficient to meet at least [**] weeks of
demand, and at most [**]weeks of demand, both of which are based on the
forward-looking [**]week period forecast (“Minimum Stock Level”). Should Buyer
pull more than the Hub Forecast amount, Supplier will have [**]weeks to restock
the Hub to the Minimum Stock Level. The Minimum Stock Level will include the
balance of the Hub Product physically in the Hub location available for
immediate sale (“On-Hand Balance”) plus the Hub Product en route to the hub
location scheduled for arrival within the transit lead time for that Hub
(“In-Transit Balance”). Supplier may reduce Hub inventory to zero only when
there is no demand reflected in each week of the Hub Forecast for the
forward-looking [**] week period. If forecast is significantly higher than
normal run rates, Buyer will work with Supplier to review Hub inventory levels
and adjust as mutually agreed upon.

 

  3.2.3 Ship Performance Supplier’s goal will be to satisfy a [**] Product
Availability rate at each Hub location. “Product Availability” is defined as Hub
Products being available for purchase (“pull” from On-Hand Balance) by Hub
Provider at the time a valid pull notification is received. At the beginning of
each calendar quarter, Buyer and Supplier may discuss the above Product
Availability rate goal. Should the parties agree that the Product Availability
rate goal was not achieved, Supplier will immediately acknowledge the
deficiency. Within [**] days of such acknowledgement, Supplier will investigate
the root cause of such failure to achieve the Product Availability goal, and
will develop an appropriate corrective action plan. Hub Product pull requests in
excess of Hub Forecast will not be used in the calculation of the Product
Availability rate, nor in the determination of root cause. In addition, should
Supplier experience constrained supply situation, the allocation provisions of
SOW8 Section 4.1 “Allocation of Product Supply” shall apply.

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

IBM Brocade/Confidential



--------------------------------------------------------------------------------

  3.2.4 Shipping Supplier will be responsible for shipping charges of the Hub
Product from Supplier’s point of origin to the Hub. Pursuant to Section 1.0 of
this Schedule 2 to Attachment F these costs may be included in the Product
price. All shipments from the Hub will be EXW the Hub, and Buyer is responsible
for all shipping charges thereafter. Buyer will act as the importer of record
for all Hub Product shipped from the Hub and will be responsible for associated
customs, duty, and Value Add Tax (VAT) administration. Title to and risk of loss
of the Hub Product will pass to Buyer upon physical removal of such Hub Product
from Brocade’s designated area within the applicable Hub.

 

  3.2.5 Product Discontinuance for Products Held in Hub Discontinuance of any
Hub Product shall be in accordance with the terms set forth in the SOW. The
parties agree to work together to minimize the liability of each party upon
end-of-life notice of a Hub Product.

 

IBM Brocade/Confidential